DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-15,26 and 27 are pending in the application.
The rejection of claims 1-15,26 and 27 under 35 U.S.C. 103 as being unpatentable over Meiji Milk Prod Co LTD (JP199589877) in view of Wei et al. (US 8,747,812B2), Soane et al. (US 2007/0065555A1) and Pandey et al. (US 2007/0065557A1) and in further view of Richards et al. (US 2004/0151756A1) and QAQC LAB Consistometer User Guide Contents 1/4/02, p1-3 is maintained.

Response to Arguments
Applicant's arguments filed 5/8/21 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-15,26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meiji Milk Prod Co LTD (JP199589877) in view of Wei et al. (US 8,747,812B2), Soane et al. (US 2007/0065555A1) and Pandey et al. (US 2007/0065557A1) and in further view of Richards et al. (US 2004/0151756A1) and QAQC LAB Consistometer User Guide Contents 1/4/02, p1-3 as stated in the office action mailed 1/8/21.
Applicant asserts that the presently claimed invention relates to a drinkable foam affecting the contrast of the intestines in CT imaging by filling them with a high proportion of gas and are stable after the preparation, sufficiently stable to reach the small intestines and is pleasant to drink.
The statements of “sufficiently stable and pleasant to drink” are qualitative descriptions and do not provide for any quantitative information. 
The reference of Meiji teaches that the bubble-containing emulsion is an oral contrasting agent for digestive tract which is safe, easy to swallow and provides an excellent contrast effect. The ingredients used to prepare the contrast agent are those available as food and drink. The oral contrast agent comprises sugar, milk, etc. and therefore, it would have been predictable that the oral contrast agent will be pleasant to drink and stable enough to reach and image the digestive tract. 
Applicant asserts that ratio of protein “surfactant” to hydrocolloid disclosed in Example 2 of Meiji is 900:1 and none of the cited references teach or suggest a ratio of protein surfactant:hydrocolloid of 8:1 to 2:1.
The reference of Meiji was used to teach of the low density oral contrast agent comprising mainly water, lipid, a protein, a gas (air or carbon dioxide) and an appropriate emulsifier. The components include oil and fat content from 20 to 40% by weight, protein (non-fat milk solids, etc.) 1 to 5% by weight, moisture content 79-40% by weight, and other (emulsifier, sugar or sweetener, etc.) is 0 to 15% by weight.
The reference of Soane was used to teach of edible and palatable foams with enhanced stability having various fat content, textures and foam stabilities. In preferred embodiments, the foam contains 
Soane et al. teaches that the foam composition includes at least one of xanth gum, alginate, carrageenan, etc. and that dairy protein, whey protein concentration, ovalbumin, egg albumin, etc. are analogous for the advantage of enhanced stability of the edible foam comprising microbubbles of air.
Therefore, it is obvious to vary and/or optimize the amount of surfactant and hydrocolloid provided in the composition, according to the guidance provided by Soane et al. and Meiji et al. to provide for stable foams.
Applicant asserts that Soane is not related to the same purpose of Meiji but generally relates to edible foams such as beverage foams and dessert toppings that are far more ridged and stable but is not concerned with drinkable foams. The target consistency of the foams are that of whipped cream.
The reference of Soane does not need to be within the field of the inventor’s endeavor or pertain to the problem to be solved by the instant invention. As stated in KSR v. Teleflex, “the Circuit first erred in holding that courts and patent examiners should look only to the problem the patentee was trying to solve” and "it is common sense that familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle". Also, "the court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try.”  
The reference of Soane was used to teach that stated above and that dairy protein, whey protein concentration, ovalbumin, egg albumin, etc. are analogous for the advantage of enhanced stability of the edible foam comprising microbubbles of air.

The viscosity of the foam comprises from about 1 cp to about 400 cp which provides for a foam that is less rigid and is flowable.
Applicant asserts that the ratio of surfactant to hydrocolloid of Soane is 7.35:0.1 and 10:0.16 which is nearly tenfold (Table 29) or nearly eightfold, respectively and well outside the maximum ratio of present claim 1.
The reference of Soane was used to teach that dairy protein, whey protein concentration, ovalbumin, egg albumin, etc. are analogous and provide for the advantage of enhanced stability of the edible foam comprising microbubbles of air.
Soane et al. teaches that the binder composition to generate a foam contains from about 0.33 wt% to about 10.0 wt% polymer/protein (e.g. whey protein concentrate, ovalbumin) and a hydrocolloid, such as xanth gum, alginate, carrageenan, etc. with an excess of protein in relation to carrageenan, although useful compositions outside these ranges are possible.
The reference of Pandey et al. was used to teach that food binders used for binding food without heating comprises at least one protein which is dispersible in a neutral or alkaline aqueous solution, such as ovalbumin, whey, sodium caseinate, etc.
The reference of Meiji teaches that stated above and that the protein comprises sodium caseinate, nonfat dry milk, whey protein concentrate, etc. 
Therefore, it would have been obvious and predictable to one of ordinary skill in the art to substitute the whey protein of Meiji for the ovalbumin of Soane or Pandey as they are analogously used for enhanced stability and the references teach of varying the concentration of the foam constituents, such as to vary the stability and viscosity of the foam, such as from about 1 cp to about 400 cp.

The proteins of Soane which comprise ovalbumin, whey protein, etc. are the polymers capable of molecular interaction with the polysaccharide and forms the film that surrounds the gas in the foam. The edible foam of Soane includes a protein/polymer as evidenced by the abstract and claim 1.
Also, the protein/polymer of Soane encompasses the surfactant of the instant claims has the same properties and is capable of the same functions.
Applicant asserts that Pandey does not even disclose the use of ovalbumin as alleged and related to non-sweet food binder compositions which is to be used in solid food stuff.
The reference of Pandey was used to teach that ovalbumin, whey, sodium caseinate, etc. are analogous proteins used as food binders and that a binder promotes cohesion in loosely assembled ingredients wherein the term flowable” or “flows” refers to the consistency of a solution.
Therefore, it would have been obvious and predictable to one ordinarily skilled in the art to substitute the protein of Meiji Milk Prod Co LTD, such as sodium caseinate, nonfat dry milk, whey protein concentrate, etc. for the ovalbumin as Soane et al. and Pandey et al. teach that dairy protein, whey protein concentration, ovalbumin, egg albumin, etc. are analogously used for the advantage of enhanced stability of the edible foam comprising microbubbles of air and/or promoting cohesion in loosely assembled ingredients to advantageously modify the constituents of a foam to provide the desired flow.
Applicant asserts that none of Soane, Pandey, Richards and QAQC are even remotely related to negative contrast agents, and Meiji discloses only in vitro data. Especially, Meiji lacks information about patient acceptance.

The reference of Soane was used to teach that dairy protein, whey protein concentration, ovalbumin, egg albumin, etc. are analogous for the advantage of enhanced stability of the edible foam comprising microbubbles of air.
Soane et al. teaches that the binder composition to generate a foam contains from about 0.33 wt% to about 10.0 wt% polymer/protein (e.g. whey protein concentrate, ovalbumin) and a hydrocolloid, such as xanth gum, alginate, carrageenan, etc. with an excess of protein in relation to carrageenan, although useful compositions outside these ranges are possible.
The reference of Pandey et al. was used to teach that food binders used for binding food without heating comprises at least one protein which is dispersible in a neutral or alkaline aqueous solution, such as ovalbumin, whey, sodium caseinate, etc.
The reference of Meiji teaches that stated above and that the protein comprises sodium caseinate, nonfat dry milk, whey protein concentrate, etc. 
Meiji was used to teach of the low density oral contrast agent comprising mainly water, lipid, a protein, a gas (air or carbon dioxide) and an appropriate emulsifier. The components include oil and fat content from 20 to 40% by weight, protein (non-fat milk solids, etc.) 1 to 5% by weight, moisture content 79-40% by weight, and other (emulsifier, sugar or sweetener, etc.) is 0 to 15% by weight.
The reference of Richards et al. was used to teach of an edible foam carrier produced by aerating a water-soluble protein. The suitable aerating agents include albumen, alginates, hydrocolloids, etc. The protein can be used alone or admixed with buffers so as to confer stability to the foam construct in pH-variable situations.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a phosphate buffering agent with a sodium or potassium counter ion in the composition of Meiji Milk Prod Co LTD as Richards et al. teaches that a protein (e.g. albumen, alginates) can be used alone or admixed with buffers so as to confer stability to a foam construct in pH-variable situations. Therefore, it would have been predictable to modify the pH of the composition, such as pH of 6.5 to 8.0 of Meiji Milk Prod Co LTD with the phosphate buffering agent with a sodium or potassium counter ion of Richards et al. to modify and examine the stability of the foam. 
The combined references were used for the preparation of foams and the measurement of flowing material. Varying the individual foam constituents modifies the properties of the resulting foams to advantageously provide for an edible and palatable foam for use as negative contrast agents. 
The reference of QAQC was used to teach that the consistometer is an instrument used to determine the consistency of viscous material by measuring the distance that the material flows under its own weight in a given time interval. The material to be tested should be prepared by holding it at a constant temperature (usually 20 degrees C or 68 degrees F) for several hours to assure a uniform temperature throughout.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a Bostwick consistometer to examine the flow of the negative effect drinkable contrast medium of Meiji Milk Prod Co LTD as Pandey et al. teaches that food binders used for binding food without heating comprises at least one protein which is dispersible in a neutral or alkaline 
The reference of Meiji teaches that the oral contrast agent for imaging the digestive tract is safe and easily swallowable without causing stress. Meiji teaches that the contrast agent composition was put in the upper abdomen and subjected to CT imaging and therefore, Meiji envisioned using the oral contrast agent for in vivo use to provide for in vivo use in a human subject.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618